Little, J.
When in an action for land the right of the plaintiffs to recover is based on an alleged deed, which has been destroyed, and a copy of which can not he produced, the plaintiff must fail, unless the evidence not only satisfactorily shows the existence and loss of the original deed, but its contents and the fact of its proper execution. Smith v. Smith, 106 Ga. 303. Neither of the two last requisites was sufficiently shown to authorize a recovery in the present case, and the court erred in overruling the motion for a new trial.
' Judgment reversed.

All the Justices concurring.